t c memo united_states tax_court ferydoun ahadpour a k a f ahadpour and doris ahadpour petitioners v commissioner of internal revenue respondent docket no filed date william k norman edi shawn stiles and ek o c ord for petitioners louis b jack t ian russell elizabeth stetson and sherri wilder for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to rule sec_180 sec_181 and sec_183 ' unless otherwise specified all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure - - the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge respondent determined deficiencies in petitioners’ federal income taxes additions to tax and penalties as follows addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number -- big_number big_number big_number big_number some of the issues in this case were severed for separate resolution and resolved in ahadpour v commissioner tcmemo_1999_9 the issues for decision herein are whether petitioners are entitled to a claimed business_bad_debt deduction whether petitioners are entitled to deduct legal expenses of dollar_figure in and dollar_figure in whether petitioners are liable for the accuracy-related_penalty for all years at issue and whether petitioners are liable for additions to tax under sec_665l1 a for and some of the facts have been stipulated and they are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in huntington beach california background family history’ petitioner ferydoun ahadpour petitioner was born in tehran iran by two prior marriages he has three children bahman born date geila born date and bijan born date petitioner met doris ahadpour mrs ahadpour f k a doris peters and doris ashrafi an american in mrs ahadpour had been living in iran since during an 11-month visit to the united_states in petitioners were married in las vegas nevada as a result of the marriage mrs ahadpour became an iranian citizen while retaining her united_states citizenship three children were born of petitioners’ marriage diana a k a deanna on date david on date and leila on date petitioner’s native language is persian and his english is limited mrs ahadpour speaks persian but she cannot read it typically mrs ahadpour interprets english for her husband the marine salvage company in iran prior to the mid-1950's petitioner worked for the iranian government in the police department in khorramshahr around the mid-1950's he heard that a barge transporting steel had sunk in view of our disposition of the issues presented herein the issue of when petitioners established residency in the united_states is moot q4e- petitioner found out that there were many sunken barges in the rivers and in the persian gulf and believed that raising the barges and their cargoes could be profitable around or he purchased a barge and an old crane and mounted the crane on the barge petitioner purchased the rights to a sunken barge from the insurance_company with some hired help and the barge and crane petitioner raised the sunken barge this turned out to be a successful venture around he founded gulf divers a marine salvage company which he operated out of khorramshahr in the next few years gulf divers salvaged numerous sunken barges and their cargoes in subsequent years the name of the business changed a few times in the name of the business was changed to persian gulf diving joint stock co in it was changed to persian gulf limited_liability co and in it was changed for the last time to gulf marine service co gms the name was changed to gms so the business would not be associated only with diving but also with a broader variety of marine operations such as dredging underwater repairs and construction hereinafter the company is referred to as gms for all time periods for simplicity additionally there is substantial evidence indicating that gms was incorporated between and but the necessity for such determination is rendered moot by our disposition of the bad_debt issue consequently we need not consider petitioners’ objections to the admission into evidence of excerpts from the publication known as the official gazette of the islamic republic of iran hossein ammareh hossein ammareh ammareh was an employee at the national tranian oil company nioc located near khorramshahr petitioner first met ammareh in ammareh had mechanical skills and petitioner hired him to work for gms ammareh speaks and writes persian while petitioner was in the united_states for months in and on his subsequent visits ammareh ran gms without incident in petitioner issued a power_of_attorney to ammareh allowing him to sell some property and equipment while petitioner was out of iran ammareh’s responsibilities increased over the years ammareh signed contracts with nioc on behalf of gms petitioner often referred to ammareh as his partner operations of gms initially gms was involved in diving and marine salvage operations throughout the years the scope of gms’s business had increased to include dredging jetty construction placing pillars and pipes underwater and the unloading of pipes more equipment was purchased such as barges pontoons cranes according to petitioner ammareh sold some of gms’s cranes the power_of_attorney authorizes ammareh to sell a piece of real_estate for petitioner and there is no mention of the business -- - tugboats and a warehouse gms also leased the cranes and equipment to other companies sale of gms since petitioners were considering moving to the united_states petitioner claimed that during and he negotiated to sell gms to ammareh at some point in petitioner and ammareh allegedly orally agreed to the sale for a price of dollar_figure million which ammareh allegedly would pay petitioner with money earned from the business this sale was not evidenced by any written_agreement petitioner did not report the sale on his iranian tax_return iran-irag war war broke out between iran and iraq in date and lasted until khorramshahr and surrounding areas were attacked by iragi air and ground forces the city was captured by iraq and was devastated gms’s assets were largely destroyed as a result of the war the fair price agreement in date ammareh traveled to the united_states where he stayed with petitioners ammareh asked petitioner to sell the remainder of the business to him or to buy him out on date petitioner handwrote the following statement in persian as translated on date it was resolved between the undersigned that i ferydoun ahadpour sell all my - j- percent shares saham consisting of marine machineries and equipment and the storage land of the company which is in my name and in the name of my children namely mr bahman ahadpour and bijan and david ahadpour together with my personal storage which is presently used by the company to mr amarreh at fair price and as of this date mr amarreh is the owner of gulf marine service company and the cash and accounts_receivable as of this date belongs to the company which exists between us and the contracts which are signed as of this date are all the company’s income and belong to mr amarreh and mr amarreh taking the god and conscience into consideration purchases the above mentioned shares saham and pays the price thereof to me ' god bless the parties both ammareh and petitioner signed this statement fair price agreement statement of account on date petitioner and ammareh met with attorney john salyer mr salyer mr salyer prepared a document in english entitled statement of account mrs ahadpour interpreted between persian and english during the drafting of this document both ammareh and petitioner signed this document which states that approximately three years ago on or about in the country of iran ferydoun ahadpour doris ahadpour and their dependent_children sold all their right title and interest in and to gulf marine services to hossein ammareh by a separate contract and agreement for the amount of bight million dollars dollar_figure that two million dollar_figure dollars of said purchase_price has been paid_by depositing said funds in a bank in iran and that the remaining balance of six million dollars dollar_figure will be paid_by said hossein ammareh in according to petitioner’s translation of the document the last portion of the sentence reads as and will pay the price thereof to me - - intervals as agreed upon between the parties in the future and all such future payments are to be made by depositing the funds in a bank in iran to the account of ferydoun ahadpour petitioners testified that they never received the dollar_figure million from ammareh petitioner stated that he signed the document based on ammareh’s oral promise that the funds had been transferred to a bank the khossravi appraisal ammareh went back to iran shortly after signing the fair price agreement and statement of account he had gms’s assets appraised by mr hajet khossravi mr khossravi who appraised the assets at big_number rials the khossravi appraisal by letter dated date ammareh forwarded the khossravi appraisal to petitioner before the end of petitioner and ammareh had angry conversations regarding the payment and ammareh refused to speak to petitioner petitioner’s united_states business endeavors in the united_states petitioner primarily became involved with real_estate development and investments in petitioners formed university ranches inc uri uri was solely owned by petitioners and it engaged in a real_estate the stipulated annual average exchange rate is dollar_figure rials to one dollar therefore under the khossravi appraisal the assets were appraised at dollar_figure --- - transaction with djamsheed parsa mr parsa a real_estate developer whereby petitioners acquired land for development in san diego california san diego project petitioners invested around dollar_figure million in the san diego project and according to mr parsa petitioner told him that the money came from some company in iran in the 1980's petitioners acquired huntington harbor bay and racquet club huntington harbor which was acquired through uri petitioner’s collection efforts in in petitioner hired an iranian attorney dr manouchehr haghighi dr haghighi to contact ammareh about the payments according to a report prepared by dr haghighi’s associate dated date ammareh was uncooperative and refused to discuss the matter expropriation_loss claim in petitioners’ attorneys michael mccaffrey mr mccaffrey and allen kroll mr kroll researched whether petitioners could file a claim with the iranian claims tribunal with respect to their property losses in iran mr kroll contacted the u s department of state which informed him that the period of limitations for filing claims with the iranian claims tribunal had already expired petitioners’ claim was for the expropriation of a business in iran -- - petitioners did not file a claim with the iranian claims tribunal because the government of iran did not expropriate gms and a dispute between private parties is not heard by the iranian claims tribunal petitioners’ balance sheets in the 1980's in the early 1980's petitioners’ certified_public_accountant prepared a list of petitioners’ assets and liabilities in connection with some estate_planning work that he was conducting for them the list did not include a receivable due from ammareh or any receivable due from a sale of a business in iran in petitioners applied for a personal loan from wells fargo bank petitioners did not list a receivable due from the sale of the iranian business in subsequent real_estate applications and statements of financial condition prepared up to there is no indication of a receivable due from the sale of an iranian business petitioners’ tax_return_preparers petitioner filed a federal tax_return for the first time in this joint_return was prepared by douglas woodward and there is nothing on the return to indicate that petitioner sold a business in that year petitioners’ through tax returns were prepared by the brigante johnson accountancy corp brigante johnson in brigante johnson split and william j johnson mr johnson one of the partners formed william j johnson associates johnson associates johnson associates retained petitioners’ account and prepared their tax returns from through laura kauls ms kauls was employed as an accountant with brigante johnson and then with johnson associates ms kauls was responsible for the preparation of petitioners’ tax returns from through bad_debt deduction inguiry in in petitioner claimed exemption from federal_income_tax withholding on forms w-4 that he filed with respect to his businesses uri and huntington harbor in date the office of the w-4 technical unit of the internal_revenue_service irs requested additional information as to why petitioner believed he did not owe any federal_income_tax petitioners forwarded the requests to ms kauls ms kauls filled out form_6450 questionnaire to determine exemption from withholding and form_6355 worksheet to determine withholding_allowances form_6355 indicated that petitioners expected to claim a net_loss of dollar_figure million on form_4797 sale of business property of their return she forwarded these forms to petitioners for their signature on date ms kauls also filled out a tax_shelter questionnaire on behalf of petitioners to be sent to the irs it is not clear whether this document was sent with the forms mentioned above attached to the tax_shelter questionnaire is the following statement on date taxpayer sold his business gulf marine services a construction and salvage company operating solely in the country of iran for dollar_figure to an iranian two million dollars of said purchase_price was deposited into a bank in iran and the remaining balance of six million dollars was to be paid in intervals agreed upon between the parties in the future with all such future payments to be deposited in a bank in iran to the taxpayer’s account no payments since the date of sale have been paid although taxpayer has made numerous attempts to make collections on this note however due to the political and economic situation in iran it was evident in that no further payments on this note will ever be received by the taxpayer nor will he have access to the funds previously deposited in the iranian bank consequently the taxpayer’s loss in the business_bad_debt will decrease his personal income and no federal_income_tax is expected to be owed for on date ms kauls sent a copy of the khossravi appraisal to the irs on the basis of this appraisal ms kauls stated that petitioners were planning on claiming a loss of dollar_figure million on their income_tax return in a letter to petitioners dated date ms kauls updated petitioners on the status of their return and requested further information ms kauls additionally stated we will continue to check on the deductibility of the loss of your business in iran gulf marine services on your tax_return however as we discussed you will probably not be allowed the deduction due to the fact that it appears you sold the business prior to your leaving iran and becoming a u s resident ms kauls met or had conversations with petitioners numerous times during and with respect to the alleged sale of gms according to notes that she took during these meetings and conversations at one point petitioners told ms kauls that gms was not a corporation but a partnership and that ammareh owned percent on another occasion petitioners told ms kauls that mrs ahadpour owned percent at one time petitioner stated that he sold the business in and on another occasion he stated that the negotiations started in but the agreement was not drawn up or officially agreed upon until a bad_debt deduction was not claimed on petitioners’ return ms kauls left johnson and associates in collection efforts in petitioner asked his brother fariborz ahadpour fariborz a legal consultant in iran to initiate collection efforts against ammareh it is not clear whether any collection efforts took place during or in early fariborz hired iranian attorney naghi izadi mr izadi for petitioner petitioner granted a power_of_attorney to mr izadi to sue in civil and penal claims and cases on date mr izadi filed a legal notice with the ministry of justice of the islamic republic of iran this notice was addressed to ammareh in his statement mr izadi referred to the statement of account and provided ammareh month in which to pay his debt to petitioner if payment was not made then mr izadi would take legal action ammareh responded to this notice and stated that he had owned percent of gms and that petitioner sold the remaining percent to him which was in the name of petitioner and his sons ammareh also stated that he had paid petitioner dollar_figure for the percent he sold in ammareh finally stated that the statement of account was drawn up so that petitioner could escape the taxes of the u s government ’ on date fariborz sent a letter to petitioner stating that they had to file the claim quickly since the 10-year period of limitation was running and it has been almost years since the statement of account was signed date petitioners believed that there was a 10-year period of limitations for the filing of a lawsuit in pursuit of an unpaid debt fariborz paid the attorney's_fees and requested reimbursement from petitioner fariborz also detailed what other attorney's_fees and filing fees could be incurred if the suit was pursued ’ another translation of this document translates this phrase as to present to the authorities respondent does not agree with this translation -- - petitioner testified that he was unable to pay the fees due to lack of money and the civil claim was not pursued any further pursuit of criminal action petitioner asked fariborz to pursue a criminal action against ammareh on date petitioner gave fariborz a power_of_attorney to consider and administer the properties of petitioner in iran specially gulf marine service co ltd fariborz retained mr izadi for the criminal prosecution and fariborz signed a power_of_attorney authorizing mr izadi to take legal actions with respect to petitioner’s said properties on date fariborz and bahman presented a complaint against ammareh for a criminal action petitioner testified that he pursued a criminal action because he wanted to protect his business reputation in iran in their complaint fariborz and bahman claimed that they were equity owners of gms and that ammareh also one of the equity owners took all the books records and documents belonging to gms and the other equity owners and he had prevented access to them they requested pursuit of the matter and delivery of the books_and_records on date petitioner hired two attorneys to pursue and continue the criminal prosecution of ammareh on date one of the attorneys abdolmajid zargar mr zargar filed a complaint with the public prosecutor in this complaint mr -- - zargar stated that the statement of account referred to an agreement between the parties in solely for the purpose of preventing the revolutionary organizations from taking control of gms’s property mr zargar pleaded that ammareh be prosecuted for misuse of billions of rials of petitioner’s assets on date mr zargar sent petitioner a letter summarizing the latest events the tehran public prosecutor’s office released the criminal case file because they thought that it was more of a civil matter the case was transferred to the abadan public prosecutor’s office where it was examined this office summoned ammareh to come in and produce his assets but he did not comply and he was arrested and placed in jail it is not clear what next happened with respect to the case in bahman filed a declaration with the ministry of justice of the islamic republic of iran to discharge and expel powers of attorney held by ammareh with respect to gms the complaint further directed ammareh to return all documents related to gms within hours of receipt of the complaint ammareh filed a response to the complaint and stated that all interests shares benefits and ownership of gms had gradually been transferred to him therefore petitioner could not make any demands of ammareh since he no longer had any interest in the business abadan is a city located near khorramshahr petitioners’ return merrietta fong ms fong a certified_public_accountant employed by johnson associates was the preparer of petitioners’ tax_return ms fong was aware of the ongoing discussion regarding the deductibility of the claimed business_bad_debt ms fong saw some documentation but she does not recall the exact documents petitioners claimed an dollar_figure million business_bad_debt deduction on their return on an attachment to the return is a statement that the business_bad_debt relates to sale of assets from gulf marine services in prior year the gross_sales price was dollar_figure million with a cost or other basis of zero mr johnson signed petitioners’ return as the preparer the dollar_figure million deduction claimed on the return was his decision and was based on inquiries and review of the situation over several years mr johnson was told that there was no longer any ability to collect on the debt because the iranian period of limitations had run on collectability petitioners were out of the country at the time that the return was due tony thomas mr thomas a certified_public_accountant at johnson associates signed petitioners’ return under a power_of_attorney mailing of the return petitioners had been granted extensions to file their return by date on the first form_4868 application_for automatic_extension of time to file u s individual_income_tax_return that was filed petitioners estimated their total_tax liability to be dollar_figure mr thomas signed petitioners’ return on date before the last returns went to the post office that day after the return was signed the return went through the firm’s normal process of going into a batch with other returns that were to be mailed on that day johnson associates customarily uses a tax routing sheet to route tax returns through the office this form indicates what had been done to the return by whom and when ms fong marked her initials and the date in the boxes for interviewer and preparer the tax manager of the tax department marked his initials and the date in the boxes for reviewer and final return reviewed mr johnson marked his initials and the date of date in the box return to be signed by the remaining blocks for tax dept log out mail to taxpayer delivery and pickup are blank and mr thomas stated that they should have been filled in petitioners’ return is stamped as received by the irs’s fresno california office on date there is no evidence of a postmark or receipt for a certified mailing petitioners’ return petitioners claimed a net_operating_loss_carryover of dollar_figure on their timely filed return this was the portion of the claimed dollar_figure million loss that was not used in the return was signed by mr johnson as preparer petitioners claimed a deduction of dollar_figure for legal fees and expenses allegedly paid to fariborz during petitioners provided documents evidencing the following that petitioner transferred dollar_figure total charge of dollar_figure including fees to fariborz’s iranian bank account through melli bank of iran in los angeles on date and petitioner signed two checks drawn on the huntington harbor account for dollar_figure each payable to fariborz dated august and date petitioners did not provide any bills receipts or other documentation which would detail what these amounts were used to pay mrs ahadpour testified that these amounts were for fariborz’ expenses in connection with the criminal prosecution of ammareh petitioners’ return petitioners claimed a net_operating_loss_carryover of dollar_figure related to the claimed bad_debt_loss in the return was signed by mr johnson as preparer a legal fees petitioners claimed a deduction of dollar_figure for legal fees and expenses allegedly paid to fariborz during petitioners provided documents evidencing a transfer from petitioner to fariborz’s iranian bank account of dollar_figure dollar_figure with fees dated date and two cashier’s checks to the melli bank of iran one for dollar_figure dated date and the other for dollar_figure dated date petitioners did not provide any bills or invoices to detail what these amounts were used to pay b filing of the return petitioners were granted extensions to file their return on date petitioners signed their return on date and the return is stamped received by the irs on date petitioners provided a domestic return receipt which shows that the irs received the return on also provided is a receipt from wells fargo bank showing that huntington harbor sent a cashier’s check to melli bank of tran and was charged dollar_figure on apr it is not clear from the document whether the date is or and petitioners could not recall the actual year --- - date there is no evidence of a postmark or other evidence of the date the return was mailed discussion preface the record in this case is voluminous complex and confusing consisting of over exhibits many of which are in persian with attached english translations occasionally there are two translations to a document or part thereof as the parties could not agree to the translations there are hundreds of pages of testimony and seven expert witness reports evidentiary issues as a preliminary matter before discussing the bad_debt issue we must address evidentiary objections raised by the parties a sec_982 prior to the trial in this case respondent filed four motions in limine to exclude certain evidence under sec_982 respondent made a continuing objection under sec_982 during trial and the court directed the parties to argue the issue on brief after the trial respondent withdrew any objections under sec_982 - - b exhibits 1-p 13-p 14-p and 16-p exhibit 1-p is the declaration with the ministry of justice of the islamic republic of iran to discharge ammareh’s powers of attorney ’ respondent objected on the basis of hearsay exhibit 16-p is the letter petitioner received from the revolutionary moslem group in iran to which respondent objected on the basis of authenticity hearsay and completeness exhibits 13-p and 14-p are the documents sent to petitioner by his iranian attorney in to which respondent objected on the basis of completeness hearsay and authenticity we overrule respondent’s objections and admit these documents into evidence petitioners’ contentions petitioners contend that they should be allowed a bad_debt deduction of dollar_figure million that arose from the sale of gms in apparently petitioners argue that gms was a corporate entity that was simply an empty shell for estate_planning purposes to which petitioner would eventually transfer his assets and ultimately distribute them upon his death petitioners also contend that the statement of account memorialized the agreement and that they made efforts to respondent also charged that ammareh’s signature on this document appeared to be a forgery the parties agreed to have the document examined by an expert though no followup report was ever submitted accordingly we reject respondent’s charges - - collect on the debt petitioners further contend that in the debt became worthless because the time within which to collect under the 10-year iranian period of limitations on collection of this debt had expired respondent’ s contentions respondent first contends that no sale occurred giving rise to any debt it is respondent’s view that petitioner disposed of his interest in gms and was fully paid_by ammareh according to respondent the alleged dollar_figure million sale was rigged to enable petitioner to avoid paying american taxes respondent alternatively contends a any sale between petitioner and ammareh took place in after petitioner had established residency in the united_states therefore petitioner failed to report any gain on the sale and is limited if there is a bad_debt to his basis in the assets which petitioner has not proven or in his shares of stock of gms at best dollar_figure b gms was a corporation owned in part by petitioners and any sale of the business to ammareh was either at the corporate level ie gms sold its business to ammareh or a sale of shares of stock from petitioner to ammareh c finally respondent contends that petitioner has failed to prove when any alleged debt became worthless arguing that any such debt had been worthless long before the years at issue -- - respondent disputes whether islamic law which became more pronounced after the establishment of islamic republic recognized the 10-year period of limitations pursuant to the tranian commercial and civil codes upon which petitioners claim they relied we find it unnecessary to consider all of these contentions because even if we viewed the facts most favorably to petitioners which we do not petitioners cannot prevail bad_debt deduction sec_166 provides that there shall be allowed as a deduction any debt which becomes worthless within the taxable_year a taxpayer is not entitled to a deduction for a worthless_debt under sec_166 in connection with an income item unless it has been included in the taxpayer’s gross_income for federal_income_tax purposes either for the year for which the deduction is claimed or for a prior year see 64_tc_598 garrison v commissioner tcmemo_1994_ affd without published opinion 67_f3d_299 6th cir sec_1 166-l1 e income_tax regs petitioners never included the account receivable for the sale of gms in their income therefore petitioners are not entitled to a bad_debt deduction because ammareh defaulted ‘ islamic commentators proclaimed that limiting the time to make rightful claims is against islamic principles - - petitioners claim that this section does not apply to them since the business was sold in when they were not residents of the united_states and not required to file a tax_return we addressed a similar issue in antuna v commissioner tcmemo_1970_290 where we held that the taxpayer was not entitled to a bad_debt deduction resulting from a cuban expropriation of an account receivable the taxpayer could not establish that he had previously reported the account receivable as income on either his cuban or his u s tax_return in a footnote to this opinion we stated we need not decide whether inclusion of an item in a foreign_income_tax return furnishes a basis for purposes of the bad_debt provisions as does inclusion in a united_states income_tax return since petitioner has failed to establish the contents of his return we do not reach this question id petitioner admitted that the gain_or_loss from the sale of gms to ammareh was not reported on any u s or iranian tax_return therefore petitioner does not have a basis in the claimed bad_debt accordingly petitioners are not entitled to a bad_debt deduction for nor any carryovers of net operating losses respondent is sustained on this issue deduction of legal expenses sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_212 allows an individual to deduct all of the ordinary and necessary expenses paid_or_incurred in connection with - - the production_of_income the management_conservation_or_maintenance_of_property_held_for_the_production_of_income or the determination collection_or_refund_of_any_tax taxpayers must keep sufficient records to establish deduction amounts see sec_6001 whether a litigation expense is deductible depends on the origin and character of the claim for which the expense was incurred and whether the claim bears a sufficient nexus to the taxpayer’s business or income-producing activities see 397_us_572 372_us_39 ordinary and necessary litigation costs are generally deductible under sec_162 when the matter giving rise to the costs arises from or is proximately related to a business activity see woodward v commissioner supra 276_us_145 litigation costs must be attributable to a trade_or_business carried on by the taxpayer in order to be deductible as a business_expense sec_62 see 112_tc_325 the ascertainment of a claim’s origin and character is a factual determination that must be made on the basis of the facts and circumstances of the litigation see united_states v gilmore supra pincite the most important factor to consider is the circumstances out of which the litigation arose see -- p7 - guill v commissioner supra 59_tc_708 in passing on this factor the fact finder must take into account among other things the allegations set forth in the complaint the issues which arise from the pleadings the litigation’s background nature and purpose and the facts surrounding the controversy see guill v commissioner supra boagni v commissioner supra pincite during and petitioners sent dollar_figure and dollar_figure respectively to fariborz allegedly for legal expenses in relation to the criminal prosecution of ammareh petitioners argue that although they could no longer pursue a civil_action against ammareh they sought criminal prosecution of ammareh in order to protect petitioner’s business reputation petitioner wanted to show that a fraud would not be committed upon him petitioners claim these deductions on their schedule c for huntington harbor respondent contends that the legal expenses are not deductible on petitioners’ schedule c for huntington harbor because the legal expenses were in pursuit of a criminal matter and these expenses paid to fariborz were not ordinary and necessary expenses of huntington harbor nor were they incurred in the production_of_income it is not clear whether petitioner was seeking to protect his business reputation in iran in the united_states or both - - in any case we find petitioners’ assertion implausible petitioners have not shown why patrons of huntington harbor would know or care about the pursuit of a criminal prosecution against ammareh in iran petitioners have not demonstrated how the pursuit of that criminal matter was necessary to protect petitioner’s business reputation in connection with huntington harbor additionally it does not appear that petitioner was going to engage in any future business endeavors in iran given the circumstances in the past it seems doubtful that he would want to or would be able to do so accordingly petitioners are not entitled to deductions for the legal expenses since they failed to show how these expenses were necessary to protect petitioner’s business reputation with respect to huntington harbor or any other business undertaking accuracy-related_penalty sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent asserts that the underpayment of petitioners’ tax was due to negligence or intentional disregard of rules or regulations sec_6662 and to a substantial_understatement sec_6662 petitioners bear the burden of proving that respondent’s determination is erroneous see rule a 56_tc_248 - - negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws see sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances see 939_f2d_874 9th cir affg in part and revg in part on other grounds tcmemo_1989_ 925_f2d_348 9th cir affg 92_tc_1 disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs there is a substantial_understatement_of_income_tax if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 a for purposes of sec_6662 understatement is defined as the excess of tax required to be shown on the return over the amount of tax that 1s shown on the return reduced by any rebate within the meaning of sec_6211 see sec_6662 d a any understatement is reduced by the portion of the understatement attributable to an item for which there is substantial_authority for the treatment by the taxpayer or where the relevant facts affecting the item’s tax treatment are adequately disclosed in -- - the return or ina statement attached to the return see sec_6662 d b the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant see sec_1_6664-4 b income_tax regs petitioners contend they had a good_faith belief that they were entitled to take the dollar_figure million bad_debt deduction on their tax_return based on discussions with their return preparers they claim that they relied on the professional advice of the preparers and the decision to take the deduction was mr johnson’s petitioners further contend that they disclosed all relevant facts to the preparers generally the duty_of filing accurate returns cannot be avoided by placing the responsibility on a tax_return_preparer see 88_tc_654 while hiring an attorney or accountant does not insulate the taxpayer from negligence penalties good_faith reliance on --- - professional advice concerning tax laws is a defense see 469_us_241 802_f2d_365 9th cir affg in part and revg in part tcmemo_1984_264 reliance on a qualified adviser may demonstrate reasonable_cause and good_faith if the evidence shows that the taxpayer contacted a competent tax adviser and provided the adviser with all necessary and relevant information see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 86_tc_492 affd 864_f2d_1521 10th cir in order to prove such reliance the taxpayer must establish that the return preparer was supplied with all necessary information and the incorrect return was the result of the preparer’s mistakes see 94_tc_473 both ms fong who prepared petitioners’ return and mr johnson who signed as the tax preparer believed that petitioner was the sole_proprietor of gms petitioners told mr johnson that the period of limitations had run on collectability of the debt and they showed him the statement of account as support of the debt mr johnson relied on this information provided by petitioners in determining whether petitioners were entitled to claim the bad_debt mr johnson never saw the fair price agreement and he testified that if the real agreement - - between petitioner and ammareh were the fair price agreement it would have changed his decision to claim the deduction on the return ms fong did not recall whether she ever saw the fair price agreement but she thought she had seen a note petitioners had been giving different versions about the ownership of gms since when it was first brought to ms kauls’ attention for the preparation of their return petitioners told ms kauls that gms was a corporation and then retracted that statement and told her it was a partnership in which mr ammareh owned percent ’ we note that the latter is contrary to petitioners’ current position at another time petitioners told her that mrs ahadpour owned percent of the business it appears that in the end ms kauls relied on the statement of account and the khossravi appraisal when she reported to the irs that petitioner had sold his business petitioners have failed to establish that they relied reasonably and in good_faith on any advice given by their preparers petitioners have not shown that they acted in good_faith and had reasonable_cause with respect to the bad_debt it is evident that the preparers were aware of the debt only from the statement of account and petitioners’ statements lastly it is not clear whether petitioners discussed whether the sale of ms kauls left johnson associates in years before the return was filed - - gms had been reported on any prior return petitioners have failed to show that there was full disclosure petitioners have failed to carry their burden in proving good_faith reliance on their preparers therefore we sustain respondent’s imposition of the accuracy-related_penalties for all years at issue addition_to_tax for delinquency respondent determined that petitioners are liable for each of the years and for the addition_to_tax under sec_6651 because they failed to file timely their federal_income_tax return for each year in the case of failure_to_file an income_tax return on the date prescribed for filing sec_6651 imposes an addition_to_tax equal to percent of the amount required to be shown on the return with an additional percent to be added for each month or partial month during which such failure continues not to exceed percent in the aggregate petitioners’ return was due on date but petitioners received an automatic 4-month extension through the filing of form_4868 in date petitioners sought and received an additional 2-month extension to date through the filing of form_2688 petitioners’ return was stamped as received by the irs on date petitioners’ return was due on date but they filed forms and - -- and received the two extensions for a due_date of date petitioners’ return was stamped as received by the irs on date specifically respondent contends that petitioners failed to file timely those returns because petitioners’ respective applications for automatic_extension for those years were invalid therefore petitioners are liable for the addition_to_tax of the full percent a taxpayer’s application_for automatic_extension is not valid if it does not comply with the requirements set forth in sec_1_6081-4 income_tax regs one of the requirements set forth in that section is that the application must show a proper estimation of the taxpayer’s tax_liability for the taxable_year see sec_1_6081-4 income_tax regs the failure to estimate properly the final tax_liability on form_4868 can invalidate the automatic_extension and subject the taxpayer to an addition_to_tax pursuant to sec_6651 for failure to timely file the return see 92_tc_899 nevertheless the mere fact that petitioners underestimated their income_tax_liability is insufficient to conclude that the estimate was improper see id pincite a taxpayer will be treated as having properly estimated his tax_liability when he or she makes a bona_fide and reasonable estimate of his or her tax_liability based on the information -- - available at the time he or she makes the request for an extension id pincite as a prerequisite for this treatment however the taxpayer must make a bona_fide and reasonable attempt to locate gather and consult information which will enable him or her to make a proper estimate of his or her tax_liability see id petitioners’ taxes were estimated at dollar_figure and dollar_figure for and respectively these amounts were estimated by petitioners’ accountants and these were the amounts that the accountants believed to be due for and it is the taxpayer’s obligation to supply his or her accountant with complete and accurate records from which to make a reasonable estimate of tax_liability see 49_tc_200 affd per curiam 410_f2d_302 6th cir petitioners did not provide all of the necessary information to their accountants in order for them to determine a reasonable estimate of petitioners’ tax_liability in the previous section of this opinion we held that petitioners were negligent in claiming the bad_debt deduction and that they did not reasonably rely on the advice of their accountants because they withheld important information it follows that petitioners did not make a bona_fide and reasonable estimate of the tax_liabilities by relying on their accountants thus we conclude that petitioners - - did not properly estimate their and tax_liabilities the extension requests were not valid and the and returns were not timely filed therefore we hold that petitioners are liable for the additions to tax for delinquency under sec_6651 for and to reflect the foregoing decision will be entered under rule the parties also argued whether petitioners’ returns were timely filed ie postmarked on or before the due dates of the returns because petitioners’ extension reguests were not valid we need not address this issue
